SUR PETITION FOR PANEL REHEARING WITH SUGGESTION FOR REHEARING EN BANC
The Petition for Rehearing filed by the Appellant in the above-entitled matter has been submitted to the judges who participated in the decision of this court and to all other available circuit judges in regular active service. The Court orders as follows: the Clerk of Court shall vacate the opinion and judgment filed on August 8, 2002 in this matter and list the above ease for panel rehearing at the convenience of the court.
It is so ordered.